Exhibit 99.1 OMEGA FLEX, INC. Manufacturer of flexible metal hose and gas piping products Exton, Pennsylvania Contact:Kevin R. Hoben April 20, 2011 (610) 524-7272 PRESS RELEASE Omega Flex Announces First Quarter 2011 Financial Results Omega Flex today reported its results of operations for the First Quarter, 2011: OMEGA FLEX, INC. (OFLX) EARNINGS DIGEST Three Months Ended March 31: Revenues Net income Earnings per share - basic and diluted Weighted average shares – basic and diluted -1- Kevin R. Hoben, President and CEO, indicated the Company’s 2011 1st Quarter Revenues were largely similar to the 1st Quarter of 2010, with a slight decrease of 1.7% or $193,000.Net Income was down 23.8% or $256,000 from the same period last year, mostly a factor of increased material costs. The results for the three months indicate continued market penetration of the Company’s products, evidenced by the Company’s steady revenues against an approximate 13% drop in U.S. housing starts in comparison to last year.The Company continues to pursue diversified applications for its various flexible metal hose technologies, and expand its market through the use of its proprietary products. INFORMATION CONCERNING FORWARD-LOOKING STATEMENTS – This news release contains forward-looking statements, which are subject to inherent uncertainties which are difficult to predict, and may be beyond the ability of Omega Flex to control.Certain statements in this news release constitute forward-looking statements with the meaning of the Private Securities Litigation Reform act of 1995 that are not historical facts, but rather reflect Omega Flex’s current expectations concerning future results and events.The words “believes,” “expects,” “intends,” “plans,” “anticipates,” “hopes,” “likely,” “will,” and similar expressions identify such forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or achievements of Omega Flex (or entities in which Omega Flex has interests) or industry results, to differ materially from future results, performance or achievements expressed or implied by such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s view only as of the date of this news release.Omega Flex undertakes no obligation to publicly release the result of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, conditions or circumstances. -2-
